Carroll, J.
This is an action of tort for assault and battery. The defendant excepted to that part of the judge’s charge, where he instructed, the jury that the burden was upon the defendant “to prove the right to use force, that is, to prove to you that he was set upon by a crowd and that he did this in self-defence.” There was a verdict for the plaintiff.
It was for the defendant to show that he acted in self-defence, and the judge correctly ruled that the burden of proving his justification for the assault was upon him. As was expressed by Dewey, J., in St. John v. Eastern Railroad, 1 Allen, 544: “The general rule .certainly is that, in an action of trespass for an assault upon the person, the plaintiff having established the allegations in his decía*535ration as to the assault and beating, any excuse or justification therefor is to be shown by the defendants.” Hathaway v. Hatchard, 160 Mass. 296. Mountford v. Cunard Steamship Co. Ltd. 202 Mass. 345, 346.

Exceptions overruled.